ORDER
PER CURIAM.
Appellant was convicted by a jury of the offense of sexual abuse of a child. On appeal, a panel majority of the Houston [14th] Court of Appeals held, inter alia, that it was not reversible error to require appellant to demonstrate on an anatomically correct doll how he had placed his mouth on the penis of the complainant. Rivera v. State, 684 S.W.2d 174 (Tex.App.—Hou. [14th] 1984). However, our review of the record does not reveal that appellant ever demonstrated the act itself although instructed to do so by the prosecutor. Therefore, our refusal of appellant’s petition for discretionary review is not to be taken as an approval of the reasoning of the Court of Appeals on this ground of error.
With this understanding, we refuse appellant’s petition for discretionary review.